Exhibit 10.2
[FORM]
EAGLE ROCK ENERGY PARTNERS
LONG-TERM INCENTIVE PLAN
RESTRICTED UNIT AGREEMENT
FOR
OFFICERS
     This Restricted Unit Agreement (this “Agreement”) is made and entered into
by and between EAGLE ROCK ENERGY G&P, LLC, a Delaware limited liability company
(the “Company”), and                                            (the “Officer”).
This Agreement is entered into as of the ___ day of               
                           , 200___ (the “Date of Grant”). Capitalized terms
used in this Agreement but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan (as defined below), unless the context
requires otherwise.
WITNESSETH:
     WHEREAS, the Company has adopted the EAGLE ROCK ENERGY PARTNERS LONG-TERM
INCENTIVE PLAN (the “Plan”) to attract, retain and motivate employees, officers,
directors and consultants; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has authorized
the grant to employees and officers of restricted units of EAGLE ROCK ENERGY
PARTNERS, L.P., a Delaware limited partnership (the “Partnership”), as part of
their compensation for services performed for the Company, the Partnership, or
any other entity which is an affiliate (within the meaning of such term under
the Exchange Act and the rules promulgated thereunder) of the foregoing entities
(collectively, the “Partnership Entities”).
     NOW, THEREFORE, in consideration of the Officer’s agreement to provide or
to continue providing services to the Partnership Entities, the Officer and the
Company agree as follows:
     SECTION 1. Grant.
     The Company hereby grants to the Officer as of the Date of Grant an award
of                      Units, subject to the terms and conditions set forth in
the Plan, which is incorporated herein by reference, and in this Agreement,
including, without limitation, those restrictions described in Section 2 (the
“Restricted Units”).
     SECTION 2. Restricted Units.
     The Restricted Units are restricted in that they may be forfeited to the
Company and in that they may not, except as otherwise provided in Section 5, be
transferred or otherwise disposed of by the Officer until such restrictions are
removed or expire as described in Section 4 of this Agreement. The Company shall
issue in the Officer’s name the Restricted Units and shall retain the Restricted
Units until the restrictions on such Restricted Units expire or until the
Restricted Units are forfeited as described in Section 4

 



--------------------------------------------------------------------------------



 



of this Agreement. The Officer agrees that the Company will hold the Restricted
Units pursuant to the terms of this Agreement until such time as the Restricted
Units are either delivered to the Officer or forfeited pursuant to this
Agreement.
     SECTION 3. Rights of Officer; Unit Distribution Rights.
     Effective as of the Date of Grant, the Officer shall be treated for all
purposes as a Unit holder with respect to all of the Restricted Units granted to
him pursuant to Section 1 (except that the Officer shall not be treated as the
owner of the Units for federal income tax purposes until the Restricted Units
vest (unless the Officer makes an election under section 83(b) of the Code, in
which case the Officer shall be treated as the owner of the Units for all
purposes on the Date of Grant)) and shall, except as provided herein, have all
of the rights and obligations of a unit holder with respect to all such
Restricted Units, including any right to vote with respect to such Restricted
Units and to receive any UDRs thereon if, as, and when declared and paid by the
Partnership, including, without limitation, any UDRs consisting of the
distribution of special purchase or other rights, such as pursuant to the
contemplated rights offering in connection with the Natural Gas Partners
transaction currently anticipated to occur in 2010. Notwithstanding the
preceding provisions of this Section 3, the Restricted Units shall be subject to
the restrictions described herein, including, without limitation, those
described in Section 2.
     SECTION 4. Forfeiture and Expiration of Restrictions.
     (a) Vesting Schedule. Subject to the terms and conditions of this
Agreement, the restrictions described in Section 2 shall lapse and the
Restricted Units shall become vested and nonforfeitable (“Vested Units”),
provided the Officer has continuously provided services to the Partnership
Entities, without interruption, from the Date of Grant through each applicable
vesting date (each, a “Vesting Date”), in accordance with the following
schedule:

          Vesting Date   Cumulative Vested Percentage
On November 15, 2010
    33 %
On November 15, 2011
    66 %
On November 15, 2012
    100 %

     (b) Termination of Service.
     (i) Termination For Cause or Without Good Reason. If, at any time prior to
the final Vesting Date, the Officer ceases providing services to the Partnership
Entities by reason of the Officer’s voluntary termination of service without
Good Reason or if the Officer’s service relationship is terminated by a
Partnership Entity for Cause, then all Restricted Units granted pursuant to this
Agreement that have not yet vested as of the date of the Officer’s termination
shall become null and void as of the date of such termination, shall be
forfeited to the Company and the Officer shall cease to have any rights with
respect thereto; provided, however, that the portion, if any, of the Restricted

2



--------------------------------------------------------------------------------



 



Units for which forfeiture restrictions have lapsed as of the Officer’s date of
termination shall survive.
     (ii) Termination due to Death or Disability. If, at any time prior to the
final Vesting Date, the Officer ceases providing services to the Partnership
Entities by reason of the Officer’s death or Disability, then all Restricted
Units granted pursuant to this Agreement that remain unvested as of the date of
the Officer’s termination shall immediately become fully vested and
nonforfeitable as of the date of such termination.
     (iii) Termination Without Cause or For Good Reason. If, at any time prior
to the final Vesting Date, the Officer ceases providing services to the
Partnership Entities by reason of a termination of the Officer’s services by the
Officer for Good Reason or by a Partnership Entity without Cause, then all
Restricted Units granted pursuant to this Agreement that have not yet vested as
of the date of the Officer’s termination shall become null and void as of the
date of such termination, shall be forfeited to the Company and the Officer
shall cease to have any rights with respect thereto; provided, that, the
Committee, in its sole and absolute discretion, may decide to vest all or any
portion of the Restricted Units granted pursuant to this Agreement that remain
unvested as of the date of the Officer’s termination. The portion of the
Restricted Units, if any, for which restrictions do not lapse in accordance with
the foregoing shall become null and void as of the date of termination;
provided, that the portion, if any, of the Restricted Units for which forfeiture
restrictions lapse as of the date of termination shall survive.
     (c) Termination Following a Change of Control. In the event of termination
of the Officer’s service relationship with the Partnership Entities by the
Officer for Good Reason or by a Partnership Entity without Cause, in either case
within 2 years following a Change of Control and prior to the final Vesting
Date, all restrictions described in Section 2 shall lapse and all Restricted
Units granted pursuant to this Agreement shall become immediately vested and
nonforfeitable.
     (d) Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
     (i) Cause. The term “Cause” means a determination made in good faith by
two-thirds (2/3) of the Board that the Officer (A) willfully and continually
failed to substantially perform the Officer’s duties with the Partnership
Entities (other than a failure resulting from the Officer’s incapacity due to
physical or mental illness) which failure continued for a period of at least
thirty (30) days after a written notice of demand for substantial performance
has been delivered to the Officer specifying the manner in which the Officer has
failed to substantially perform or (B) willfully engaged in conduct which is
demonstrably and materially injurious to the Partnership Entities, monetarily or
otherwise; provided, however, that no termination of the Officer’s services
shall be for Cause as set forth in clause (B) above until (1) there shall have
been delivered to the Officer a copy of a written notice setting forth that the
Officer was guilty of the conduct described in clause (B) above and specifying
the particulars thereof in detail and (2) the Officer shall have been provided
an opportunity to be heard by the Board (with the assistance of the Officer’s
counsel if the Officer so desires). No act or failure to act on the part of the
Officer shall be considered “willful” unless the Officer has intentionally or

3



--------------------------------------------------------------------------------



 



deliberately acted or failed to act with knowledge that such action or failure
to act was likely to be materially injurious to the Partnership Entities.
Notwithstanding anything contained herein or in the Plan to the contrary, no
failure to perform by the Officer after a notice of termination is given shall
constitute Cause.
     (ii) Change of Control. The term “Change of Control” has the meaning given
such term in the Plan; provided, however, that in no event will (1) the
exercise, if any, by the Partnership of its option to acquire all of the issued
and outstanding limited partner interests in Eagle Rock Energy GP, L.P. (“ERGP”)
and membership interests in the Company, or any change resulting therefrom (the
“GP Option”) or (2) the conversion of the Partnership into a corporation or a
limited liability company, constitute a Change of Control for purposes of this
Agreement; provided, further, that on and after the earlier to occur of (a) the
exercise of the GP Option or (b) the conversion of the Partnership into a
corporation or a limited liability company (in which case the term “Partnership”
below shall refer to such converted entity and subclause (B) below shall cease
to be applicable), the term “Change of Control” shall mean only the occurrence
of one of the following:
          (A) the consummation of an agreement to acquire or a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
by any “person” or “group” (within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act) such that afterwards such
person or group has 40% or more of either (1) the then outstanding common equity
securities of the Partnership (the “Outstanding Equity”) or (2) the combined
voting power of the then outstanding voting securities of the Partnership (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
Section 4(d)(ii)(A), the following acquisitions shall not constitute a Change of
Control: (a) any acquisition directly from the Partnership, (b) any acquisition
by the Partnership, (c) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Partnership or any of its Affiliates,
(d) any acquisition by any entity pursuant to a transaction that complies with
clauses (1), (2) or (3) of Section 4(d)(ii)(D) below, or (e) any acquisition by
any member of the NGP Group unless, prior to such acquisition but following the
Date of Grant, the aggregate ownership of members of the NGP Group has been
reduced to less than 20% of both the Outstanding Equity and the Outstanding
Voting Securities; or
          (B) the acquisition of beneficial ownership by any person or group of
40% or more of the combined voting power of the then outstanding voting
securities of ERGP and/or the Company (the “ERGP/Company Outstanding Voting
Securities”); provided, however, that for purposes of this Section 4(d)(ii)(B),
the following acquisitions shall not constitute a Change of Control: (a) any
acquisition by the Partnership or any of its subsidiaries, (b) any transaction
that is subject to Section 4(d)(ii)(D) or (c) any acquisition of beneficial
ownership of ERGP/Company Outstanding Voting Securities solely by virtue of an
acquisition of Outstanding Equity or Outstanding Voting Securities; or
          (C) the limited partners of the Partnership approve, in one or a
series of transactions, a plan of complete liquidation of the Partnership; or

4



--------------------------------------------------------------------------------



 



          (D) consummation of a reorganization, merger or consolidation
involving the Partnership or a sale or other disposition by the Partnership of
all or substantially all of its assets or an acquisition of assets of another
entity (a “Business Combination”), in each case, unless, following such Business
Combination: (1) the Outstanding Equity and Outstanding Voting Securities
immediately prior to such Business Combination represent or are converted into
or exchanged for securities that represent or are convertible into more than 50%
of, respectively, the then outstanding equity securities and the combined voting
power of the then outstanding voting securities, as the case may be, of the
entity resulting from such Business Combination or the resulting public parent
thereof (including, without limitation, any entity that as a result of such
transaction owns the Partnership, or all or substantially all of the assets of
the Partnership either directly or through one or more subsidiaries), as the
case may be, (2) no Person (excluding any employee benefit plan (or related
trust) of the Partnership or the entity resulting from the Business Combination
or the resulting public parent thereof, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
equity securities of the entity resulting from such Business Combination or the
resulting public parent thereof, as the case may be, or the combined voting
power of the then outstanding voting securities of such entity, except to the
extent that such ownership existed with respect to the Partnership prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors or similar governing entity of the entity resulting from such Business
Combination or the resulting public parent thereof, as the case may be, were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; provided, however, subclauses (1) through (3) of this
Section 4(d)(ii)(D) shall not apply if the entity resulting from the Business
Combination or the resulting public parent thereof, as the case may be, is a
limited partnership unless 100% of the combined voting power of the voting
securities of the general partner thereof is owned, directly or indirectly, by
such limited partnership; or
          (E) individuals who constitute the Incumbent Board cease for any
reason to constitute at least a majority of the Board. For these purposes,
“Incumbent Board” means the portion of the Board constituted of the individuals
who are members of the Board effective as of any Board reconstitution affected
in connection with the GP Option (or, in the event of a conversion of the
Partnership to a corporation or a limited liability company, as of any such
conversion) and any individual who becomes a director after the such date and
whose election or appointment by the Board was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened election contest
or solicitation of proxies or consents by or on behalf of a Person other than
the Incumbent Board.
     (iii) Disability. The term “Disability” means (A) a physical or mental
impairment of sufficient severity that, in the opinion of the Board, the Officer
is unable to continue performing the duties assigned to the Officer prior to
such impairment or the Officer’s condition entitles the Officer to disability
benefits under any insurance or employee benefit plan of any Partnership Entity
in which the Officer participates, and (B)

5



--------------------------------------------------------------------------------



 



the impairment or condition is cited by the employing Partnership Entity as the
reason for the Officer’s termination.
     (iv) Good Reason. The term “Good Reason” means the occurrence of any of the
following events or conditions: (A) a change in the Officer’s status, title,
position or responsibilities (including reporting responsibilities) which
represents a substantial reduction of the status, title, position or
responsibilities as in effect immediately prior thereto, the assignment to the
Officer of any duties or responsibilities that are inconsistent with such
status, title, position or responsibilities, or any removal of the Officer from
or failure to reappoint or reelect the Officer to any of such positions, except
in connection with the termination of the Officer’s services for Cause, due to
the Officer’s Disability or death, or by the Officer voluntarily without Good
Reason, (B) a reduction in the Officer’s annual base salary, (C) a change in the
geographic location at which the Officer must perform services (without the
consent of the Officer) to a location more than thirty-five (35) miles from the
location at which the Officer normally performs such services as of the Date of
Grant, except for reasonably required business travel that is not materially
greater than such travel requirements prior to the Date of Grant, (D) the
failure by the Partnership Entities to continue in effect any material
compensation or benefit plan in which the Officer was participating as of the
Date of Grant or to provide the Officer with compensation and benefits at least
equal (in terms of benefit levels and/or reward opportunities) to those provided
for under each employee benefit plan, program and practice as in effect
immediately prior to the Date of Grant (or as in effect following the Date of
Grant, if greater), (E) any material breach by a Partnership Entity of any
provision of the Plan or of any provision of the Officer’s employment agreement,
if any, or (F) any purported termination of the Officer’s employment for Cause
by a Partnership Entity that does not otherwise comply with the terms of the
Plan, this Agreement or the Officer’s employment agreement, if any. In the case
of the Officer’s allegation of Good Reason, (1) the Officer shall provide notice
to the Committee of the event alleged to constitute Good Reason within 90 days
of the occurrence of such event, and (2) the Partnership Entities shall have the
opportunity to remedy the alleged Good Reason event within 30 days from receipt
of notice of such allegation.
     SECTION 5. Limitations on Transfer.
     The Officer agrees that he shall not dispose of (meaning, without
limitation, sell, transfer, pledge, exchange, hypothecate or otherwise dispose
of) any Restricted Units hereby acquired prior to the applicable Vesting Dates,
including pursuant to a domestic relations order issued by a court of competent
jurisdiction, unless such transfer is expressly approved in writing by the
Committee. Any attempted disposition of the Restricted Units in violation of the
preceding sentence shall be null and void.
     SECTION 6. Nontransferability of Agreement.
     This Agreement and all rights under this Agreement shall not be
transferable by the Officer other than by will or pursuant to applicable laws of
descent and distribution. Any rights and privileges of the Officer in connection
herewith shall not be transferred, assigned, pledged or hypothecated by the
Officer or by any other person or persons, in

6



--------------------------------------------------------------------------------



 



any way, whether by operation of law, or otherwise, and shall not be subject to
execution, attachment, garnishment or similar process. In the event of any such
occurrence, the Restricted Units shall automatically be forfeited.
Notwithstanding the foregoing, all or some of the Restricted Units or rights
under this Agreement may be transferred if such transfer is approved in writing
by the Committee.
     SECTION 7. Adjustment of Restricted Units.
     The number of Restricted Units granted to the Officer pursuant to this
Agreement shall be adjusted to reflect distributions of the Partnership paid in
Units, unit splits or other changes in the capital structure of the Partnership,
all in accordance with the Plan. All provisions of this Agreement shall be
applicable to such new or additional or different units or securities
distributed or issued pursuant to the Plan to the same extent that such
provisions are applicable to the Units with respect to which they were
distributed or issued.
     SECTION 8. Delivery of Vested Units.
     Promptly following the expiration of the restrictions on the Restricted
Units as contemplated in Section 4 of this Agreement, and subject to Section 9,
the Company shall cause to be issued and delivered to the Officer or the
Officer’s designee the number of Restricted Units as to which restrictions have
lapsed, free of any restrictive legend relating to the lapsed restrictions, and
shall pay to the Officer any previously unpaid UDRs distributed with respect to
the Restricted Units. Neither the value of the Restricted Units nor the UDRs
shall bear any interest owing to the passage of time.
     SECTION 9. Securities Act.
     The Company shall have the right, but not the obligation, to cause the
Restricted Units to be registered under the appropriate rules and regulations of
the SEC. The Company shall not be required to deliver any Units hereunder if, in
the opinion of counsel for the Company, such delivery would violate the
Securities Act of 1933 or any other applicable federal or state securities laws
or regulations. By accepting this grant, the Officer agrees that any Units that
the Officer may acquire upon vesting of this Award will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws.
     SECTION 10. Copy of Plan.
     By the execution of this Agreement, the Officer acknowledges receipt of a
copy of the Plan. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.
     SECTION 11. Notices.

7



--------------------------------------------------------------------------------



 



     Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail. Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or, whether actually received or not, on the
third business day (on which banking institutions in the State of Texas are
open) after it is deposited in the United States mail, certified or registered,
postage prepaid, addressed to the person who is to receive it at the address
which such person has theretofore specified by written notice delivered in
accordance herewith. The Company or the Officer may change at any time and from
time to time by written notice to the other, the address which it or he
previously specified for receiving notices. The Company and the Officer agree
that any notices shall be given to the Company or to the Officer at the
following addresses:

     
Company:
  Eagle Rock Energy G&P, LLC
 
  Attn: Charles Boettcher
 
  P.O. Box 2968
 
  Houston, Texas 77252-2968
 
  Phone: (281) 408-1260
 
  Fax: (281) 715-4142
 
   
Officer:
  At the Officer’s current address as shown in the Company’s records.

     SECTION 12. General Provisions.
     (a) Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and with respect to this Agreement shall
be final and binding upon the Officer and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.
     (b) Continuation of Service. This Agreement shall not be construed to
confer upon the Officer any right to continue in the service of the Partnership
Entities.
     (c) Governing Law. This Agreement shall be interpreted and administered
under the laws of the State of Texas, without giving effect to any conflict of
laws provisions.
     (d) Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Officer, except that the Committee may
unilaterally waive any conditions or rights under, amend any terms of, or alter
this Agreement provided no such change (other than pursuant to Section 4(c) or
7(c) of the Plan) materially reduces the rights or benefits of the Officer with
respect to the Restricted Units without his consent.
     (e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under the Officer.

8



--------------------------------------------------------------------------------



 



     (f) Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to this subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
     (g) No Liability for Good Faith Determinations. Neither the Partnership
Entities, nor the members of the Committee or the Board shall be liable for any
act, omission or determination taken or made in good faith with respect to this
Agreement or the Restricted Units granted hereunder.
     (h) No Guarantee of Interests. The Board and the Partnership Entities do
not guarantee the Units from loss or depreciation.
     (i) Withholding Taxes. To the extent that the grant or vesting of a
Restricted Unit or distribution thereon results in the receipt of compensation
by the Officer with respect to which any Partnership Entity has a tax
withholding obligation pursuant to applicable law, unless other arrangements
have been made by the Officer that are acceptable to such Partnership Entity,
the Officer shall deliver to the Partnership Entity such amount of money as the
Partnership Entity may require to meet its withholding obligations under
applicable law. No issuance of an unrestricted Unit shall be made pursuant to
this Agreement until the Officer has paid or made arrangements approved by the
Partnership Entity to satisfy in full the applicable tax withholding
requirements of the Partnership Entity with respect to such event.
     (j) Insider Trading Policy. The terms of the Company’s Insider Trading
Policy with respect to Units are incorporated herein by reference.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officer thereunto duly authorized, and the Officer has set his hand as to
the date and year first above written.

            EAGLE ROCK ENERGY G&P, LLC
      By:           Name:           Title:                       Officer     

10